Name: Commission Regulation (EC) No 1425/98 of 3 July 1998 amending Regulation (EC) No 805/97 laying down detailed rules for compensation relating to appreciable revalutations
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 4. 7. 98L 190/16 COMMISSION REGULATION (EC) No 1425/98 of 3 July 1998 amending Regulation (EC) No 805/97 laying down detailed rules for compensa- tion relating to appreciable revalutations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 724/97 of 22 April 1997 determining measures and compensation relating to appreciable revaluations that affect farm incomes (1), as last amended by Regulation (EC) No 942/ 98 (2), and in particular Article 7 thereof, Having regard to Commission Regulation (EC) No 805/ 97 of 2 May 1997 laying down detailed rules for compensation in relation to appreciable revaluations (3), Whereas the period of application of Regulation (EC) No 724/97 has been extended until 31 December 1998; whereas the period of application of Regulation (EC) No 805/97 should accordingly be aligned with that of Regula- tion (EC) No 724/97; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage- ment committees, HAS ADOPTED THIS REGULATION: Article 1 In Article 1(2) of Regulation (EC) No 805/97, 30 April 1998' is replaced by 31 December 1998'. Article 2 This Regulation shall enter into force of the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 108, 25. 4. 1997, p. 9. (2) OJ L 132, 6. 6. 1998, p. 1. (3) OJ L 115, 3. 5. 1997, p. 13.